EXHIBIT 10.2

FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT
THIS FIRST AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”), is made as of
the 3rd day of February, 2015 by and between PRESTON HILLS GARDENS ASSOCIATES,
LLC and RIVERSIDE REALTY PRESTON HILLS, LLC, each a Delaware limited liability
company (collectively, “Seller”) and STEADFAST ASSET HOLDINGS, INC., a
California corporation (“Buyer”).
R E C I T A L S:
WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
dated January 21, 2015 (the “Purchase Agreement”), for the purchase and sale of
improved real property, together with personal and intangible property, located
in Gwinnett County, Georgia, and more particularly described in the Purchase
Agreement (the “Property”);
WHEREAS, Seller is party to that certain Nonexclusive Installation and Service
Agreement dated November 5, 2012 (the “Cable Agreement”), by and between Seller
and Cable Equities Colorado, LLC (“Operator”); and
WHEREAS, Seller and Buyer desire to amend the Purchase Agreement as set forth
herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual undertakings
set forth herein, and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Seller and Buyer hereby agree as
follows:
1.Definitions. All capitalized terms used but not defined herein shall have the
meaning ascribed to them in the Purchase Agreement.
2.    Recitals. The recitals set forth above are incorporated herein as part of
this Amendment.
3.    Cable Agreement Exclusivity Payment. Notwithstanding anything to the
contrary contained in the Purchase Agreement or any other agreement executed by
the parties at Closing, Seller agrees that all obligations regarding the
repayment of the Exclusivity Payment (as defined in the Cable Agreement) shall
not be assigned to Buyer at Closing, but instead shall be retained by Seller,
except to the extent said repayment is directly caused by the actions or
inactions of Buyer. Seller agrees to indemnify Buyer for any costs associated
with repayment of the Exclusivity Payment (solely to the extent Operator’s
exclusive rights under the Cable Agreement are no longer enforceable as a matter
of law due to subsequent legislation, litigation, administrative action or
otherwise) and agrees that the Assignment of Service Contracts and Intangible
Property delivered at Closing shall explicitly exclude the above referenced
obligations. The provisions of this Section 3 shall survive Closing and shall
not be subject to any limitation of liability set forth in the Purchase
Agreement (except as set forth in Sections 8.5.5 and 14.13).




--------------------------------------------------------------------------------







4.    Fire Alarm Panels. The Purchase Agreement is hereby amended to include the
following Section 5.1.5:
“5.1.5     Fire Alarm Panels.  Seller shall repair all defective fire alarm
panels no later than five (5) days prior to the Closing Date and shall provide
Buyer with documentation from a third party reasonably acceptable to Buyer
stating that all fire alarm panels are fully operational. Buyer, or a consultant
engaged by Buyer, shall have the right to inspect the fire alarm panels prior to
Closing, and in the event Buyer determines that said panels are not fully
operational, Buyer shall have the right, in addition to all other rights granted
under Section 5.2 below, to extend the Closing Date until Seller has satisfied
the condition set forth in this Section 5.1.5. Notwithstanding the foregoing,
Seller shall also have the right to extend the Closing Date until no later than
March 19, 2015, for the sole purpose of satisfying the condition set forth in
this Section 5.1.5, provided (i) Seller has engaged a contractor to perform the
fire alarm panel repairs by February 13, 2015 and (ii) the work is promptly
commenced and diligently pursued to completion.”
5.    Contingency Period Expiration. Upon full execution of this Amendment, the
Contingency Period shall expire and Buyer’s right to terminate the Purchase
Agreement pursuant to Section 2.5 thereof shall be of no further force or
effect.
6.    No Other Amendments. Except as otherwise expressly amended by this
Amendment, (a) this Amendment shall not otherwise operate to waive, modify,
release, consent to or in any manner affect any rights or obligations of Seller
and Buyer under the Purchase Agreement, and (b) the Purchase Agreement (as
amended by this Amendment) remains in full force and effect.
7.    Conflict; Counterparts. In the event of any conflict between the terms of
this Amendment and the Purchase Agreement, this Amendment shall control. This
Amendment may be executed in multiple counterparts via facsimile or email in
.PDF format, each of which shall be deemed to be an original, but such
counterparts when taken together shall constitute but one Amendment.
8.    Successors and Assigns. This Amendment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors, heirs,
administrators and assigns.
9.    Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the state in which the Property is located without
regard to choice of law rules.
[The remainder of this page is intentionally left blank.]





2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




SELLER:
 
 
 
 
 
 
 
 
 
 
PRESTON HILLS GARDENS ASSOCIATES, LLC,
a Delaware limited liability company
 
 
 
 
 
 
By:
Preston Hills Managing Co., LLC, a Delaware
 
 
limited liability company, its Manager

    
By:
/s/ T. Richard Litton, Jr.
Name:
T. Richard Litton, Jr.
Title:
Vice President





RIVERSIDE REALTY PRESTON HILLS, LLC
a Delaware limited liability company
 
 
 
 
 
 
By:
Riverside Preston Hills Managing Co., LLC, a
 
 
Delaware limited liability company, its Manager

    
By:
/s/ T. Richard Litton, Jr.
Name:
T. Richard Litton, Jr.
Title:
Vice President



                    
BUYER:
 
 
 
STEADFAST ASSET HOLDINGS, INC.
a California corporation
 
 
 
By:
/s/ Ana Marie del Rio
Name:
Ana Marie del Rio
Title:
Vice President






3

